EXHIBIT 10(a)29

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

THE SOUTHERN COMPANY

 

Effective as of March 1, 2009, the following are the annual base salaries of the
current Chief Executive Officer and Chief Financial Officer of The Southern
Company (the “Company”) and certain other current or former executive officers
of the Company who served as such during 2008.

 

David M. Ratcliffe

President and Chief Executive Officer

$1,129,467

W. Paul Bowers

Executive Vice President and Chief Financial Officer

$599,004

Thomas A. Fanning

Executive Vice President and Chief Operating Officer

$664,685

Charles D. McCrary

Executive Vice President of the Company,

President and Chief Executive Officer of Alabama

Power Company

$662,242

Michael D. Garrett

Executive Vice President of the Company,

President and Chief Executive Officer of Georgia Power Company

$695,402

G. Edison Holland, Jr.

Executive Vice President, General Counsel and Secretary

$574,037

 

 

 